DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 17- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the circuit breaker comprising the trip member having a single-piece shaped body which comprises a first portion suitable to interact with and be actuated by said trip actuator to move from said rest position towards said actuated position when the trip actuator moves from said initial position towards said end-stroke position, a second portion which is spaced apart from said first portion and is suitable to interact and actuate said tripping bar to move from said un-tripped position towards said tripped position, and a third portion which is spaced apart from said first and second portions and is suitable to interact with and actuate said signaling device, including along with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
August 8, 2022 

/BERNARD ROJAS/Primary Examiner, Art Unit 2837